DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021. 12/2/2021,  and 04/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election of Group I and species A, claims 1-7 and 12-20, in the reply filed on 10/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
Claim Objections
Claims 1, 14, and 17 are objected to because of the following informalities:
Claim 1, please amend the preamble such that there is either punctuation after “device” or where the “for use in a corrosion…” limitation directly follows “An electrode portion device”. 
Claims 14 and 17, Lines 2-3: please amend “the bottom surface” to “[[the]] a bottom surface”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 7 and 19, “a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator based on the size of the damaged portion and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material” is being interpreted under 35 U.S.C. 112(f) . Prong 1: configured to (uses the generic placeholder), prong 2:  correct the progress degree … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claims 7 and 19  invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0080]) such as a control device 9 (a calculator, a corrector). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 15, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 6, claim 6 recites “the two electrodes”, which lacks antecedent basis since claims 1-5 only recite one electrode. Therefore, the scope of claim 6 is indefinite. Claim 7 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of indefinite claim 6.
Regarding claim 15, claim 15 recites “the two electrodes”, which lacks antecedent basis since claim 1 only recites one electrode. Therefore, the scope of claim 15 is indefinite. Claim 19 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of indefinite claim 15.
Regarding claim 18, claim 18 recites “the two electrodes”, which lacks antecedent basis since claims 1-2 only recite one electrode. Therefore, the scope of claim 18 is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-2, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin et al. (US6805788B1, hereafter GM), and in view of Mochizuki et al. (JPH02269946A, English translation). 

Regarding claim 1, GM teaches an electrode portion device (an electrode portion device of a sensor 10 as shown in Figs.1A and 2A) for use in a corrosion resistance test (for detection of corrosion in bared and painted metals and metal alloys (Col. 1, Lines 10-12)) for a coated metal material (metal substrate 46 having a corroded site 54 in Fig.2A) that includes a metal base (metal base 50 in Fig.2A) and a surface treatment film (protective film 52 in Fig.2A) provided on the metal base (Col. 9, Lines 28-42). The electrode portion device comprising:
a container body that is tubular (a cylindrical chamber or housing 12 and/or 28 as shown in Figs.1, 1A, 2 and 2A (Col. 7, Lines 40-43)) and disposed on the surface treatment film 52 (Col. 9, Lines 28-35; see Fig. 2A) to hold a water-containing material (the bores 30, 32 provide a small chamber, which was partially or fully filled with fluid such as water for keeping the solid electrolyte 16 in a saturated state. Alternatively, the bore may be filled with a liquid electrolyte (Col. 7, Lines 56-63)) that is in contact with the surface treatment film inside (See Fig. 2A; by providing water onto the surface of the substrate 46, during EIS measurement, an ionically conductivity pathway is establish between the solid electrolyte 16 and the highly conductive portion of the metal or metallic alloy substrate which underlies the film 52 or other corroded regions (Col.9, Lines 35-42)); 
a lid (cap 44 in Fig.1A (Col. 8, Lines 14-16)) for closing an upper opening (bore 30 in Fig.1A) of the container body (The bore 30 through the support member 28 is sealed with a cap 44 (Col. 8, Line 14-16));
a through hole (bore 30 in Fig.1A (Col. 7, Lines 55-60)) provided in an upper wall of the container body (see Fig. 1A); and
an electrode in contact with the water-containing material contained inside the container body (an electrode 18 disposed in the chamber 12 in electro-chemical communication with the solid electrolyte 16. The bores 30, 32 provide a small chamber in fluid communication with the solid electrolyte 16 (Col. 7, lines 40-66)). 

GM does not teach wherein the through hole is disposed in an upper side wall of the container body. 
Mochizuki teaches a sensor as shown in Fig.1 for measuring corrosion of steel materials of steel structures and steel materials in concrete [para. 0001]. Fig.1 shows that the sensor comprising a bottomless cylindrical container 1 (container body) with an upper cap 9 (corresponding to the lid of this instant application) and an air vent 12 (corresponding to the through hole in this application) disposed in an upper side wall of the container [para. 0001].    
GM and Mochizuki are considered analogous art to the claimed invention because they are in the same field of device for testing corrosion resistance of coated metal material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the through hole and cap in GM to have the through hole and cap disposed in an upper side wall of the container body, as taught by Mochizuki. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., fill the bores 30 and 32 with fluid) [MPEP 2143(A)]. 
Regarding claim 2, modified GM  teaches the electrode portion device of claim 1. The limitation “wherein the through hole is for pulling out the electrode or wiring connected to the electrode, for introducing the water-containing material, and/or for releasing an internal pressure of the container body” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified GM teaches filling the bores 30 and 32 with fluid for hydrating the solid electrolyte (Col. 8, Lines 15-17 in GM), therefore, the disclosed through hole is configured to perform the claimed functions above. 

Regarding claim 15, GM teaches a corrosion resistance test apparatus (a sensor 10 connecting to an instrument 45 as shown in Fig.2 (Col. 8, Lines 46-67)) for a coated metal material (metal substrate 46 having a corroded site 54 in Fig.2A) that includes a metal base (metal base 50 in Fig.2A) and a surface treatment film (protective film 52 in Fig.2A)  provided on the metal base (see Fig.2A). The corrosion resistance test apparatus comprising:
one or two electrode portion devices of claim 1 (modified GM teaches one electrode portion device of claim 1, as outlined in the rejection of claim 1 above);
an external circuit configured to electrically connect between the electrode and the metal base, or between the two electrodes (GM teaches an external circuit (the instrument 45 consisting of a potentiostat interfaced with an impedance/gain phase analyzer (Col. 8, Lines 46-67)) which electrically connects between the electrode and the metal base by the conductive wires 47 and 49, as shown in Fig.2 (Col. 8, Lines 55-58)); and
a current supplier provided on the external circuit and configured to supply a current between the electrode and the metal base, or between one of the two electrodes and the other, as an anode and a cathode, respectively to bring corrosion of the coated metal material to progress (GM teaches a current supplier (part of the instrument 45 which generates an AC signal (either current or voltage) (Col. 8, Lines 46-55)) provided on the external circuit and configured to supply a current between the electrode and the metal base, as an anode and a cathode (Col. 8, Lines 46-55; A small AC current perturbation (dI) may be applied across the substrate and the resulting perturbation in the voltage (dV) is measured to obtain the impedance of the substrate (Col. 6, Lines 38-52 in GM)) to bring corrosion of the coated metal material to progress (the corrosion process is monitored based on the change of the impedance signal (Col. 6, Lines 53-57) and Figs. 5-6)). 
Note: For the purpose of examination, Examiner interprets “the two electrodes” as the two electrodes 12 as shown in Fig.14, which belongs to the unelected species B. 

Regarding claim 18, GM teaches a corrosion resistance test apparatus (a sensor 10 connecting to an instrument 45 as shown in Fig.2 (Col. 8, Lines 46-67)) for a coated metal material (metal substrate 46 having a corroded site 54 in Fig.2A) that includes a metal base (metal base 50 in Fig.2A)  and a surface treatment film (protective film 52 in Fig.2A)  provided on the metal base (see Fig.2A). The corrosion resistance test apparatus comprising:
one or two electrode portion devices of claim 2 (modified GM teaches one electrode portion device of claim 2, as outlined in the rejection of claim 2 above);
an external circuit configured to electrically connect between the electrode and the metal base, or between the two electrodes (GM teaches an external circuit (the instrument 45 consisting of a potentiostat interfaced with an impedance/gain phase analyzer (Col. 8, Lines 46-67)) which electrically connects between the electrode and the metal base by the conductive wires 47 and 49, as shown in Fig.2 (Col. 8, Lines 55-58)); and
a current supplier provided on the external circuit and configured to supply a current between the electrode and the metal base, or between one of the two electrodes and the other, as an anode and a cathode, respectively to bring corrosion of the coated metal material to progress (GM teaches a current supplier (part of the instrument 45 which generates an AC signal (either current or voltage) (Col. 8, Lines 46-55)) provided on the external circuit and configured to supply a current between the electrode and the metal base, as an anode and a cathode (Col. 8, Lines 46-55; A small AC current perturbation (dI) may be applied across the substrate and the resulting perturbation in the voltage (dV) is measured to obtain the impedance of the substrate (Col. 6, Lines 38-52 in GM)) to bring corrosion of the coated metal material to progress (the corrosion process is monitored based on the change of the impedance signal (Col. 6, Lines 53-57) and Figs. 5-6)). 
Note: For the purpose of examination, Examiner interprets “the two electrodes” as the two electrodes 12 as shown in Fig.14, which belongs to the unelected species B. 

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin and Mochizuki, as applied to claims 1-2 above, and further in view of Guo et al. (CN110308087A, English translation). 

Regarding claims 3 and 12, modified GM teaches the electrode portion device of claims 1 and 2.  modified GM does not teach wherein the electrode portion device further comprising a hole provided in a lower side wall of the container body and penetrating the container body to inside; and a temperature detector inserted through the hole and configured to detect a temperature of the water-containing material.
 Guo teaches a corrosion experimental device, as shown in Fig.1, comprising a cylindrical corrosion bucket 41 which corresponds to the container body of this instant application, multiple holes provided in side wall of the corrosion bucket 41 and penetrating the container body to inside for inserting temperature measurement pipelines 5 (see Figs. 1-2). A temperature detector (thermometer 1) is inserted through the holes and configured to detect a temperature of the corrosive liquid in the corrosion bucket 41 (Figs.1-2; claims 1-2; and [para. 0046]).  Fig.1 shows that there are five rows of temperature measurement pipelines 5 along the height direction of the container, and the holes for the bottom two rows of the temperature measurement pipelines 5 are disposed in a lower side wall of the container body. 
Modified GM and Guo are considered analogous art to the claimed invention because they are in the same field of corrosion test device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container body in modified GM to provide a hole disposed in a lower side wall of the container body and penetrating the container body to inside, and a temperature detector inserted through the hole and configured to detect a temperature of the fluid inside the container, as taught by Guo, since Guo teaches that it would allow to measure the temperature of the liquid, which is beneficial to improve the accuracy of the corrosion experiment [para. 0019].  Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin, Mochizuki, and Guo, as applied to claim 3 above, and further in view of Homma et al. (US4962360A). 

Regarding claim 4, modified GM teaches the electrode portion device of claim 3.  Modified GM does not teach wherein the metal base is made from a steel material, and the electrode portion device further includes a ring-shaped magnet provided near a bottom surface of the container body, 
Homma teaches a sensor for electrochemical measurement and method for diagnosing corrosion protective properties of metal surface coating by using the sensor (title). Homma further teaches wherein the sensor is used to measure the degree of degradation of a coating film on metal or the corrosion protective properties of a rust film created on the surface of steel (abstract). Figs.1A and 1B show the sensor 15 comprising a cylindrical case 20 and a sensor structure is mounted in the case 20. Magnet pieces 6 are embedded in the circumferential open end portion of the case 20 to form a “ring-shaped magnet” so that when the sensor 15 is in use, the open end portion of the sensor may be fixed to a surface being measured of. For example, a steel material under the influence of magnetic force of the magnet pieces (Col. 5, Lines 24-35). 
Modified GM and Homma are considered analogous art to the claimed invention because they are in the same field of corrosion test device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal base in modified GM to provide a metal base made from a steel material, and also modify the electrode portion device in modified GM to provide a ring-shaped magnet disposed near a bottom surface of the container body for fixing the coated metal material comprising a metal base made of steel under the influence of magnetic force of the magnet, as taught by Homma. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin, Mochizuki, Guo, and Homma, as applied to claim 4 above, and further in view of Fujita et al. (JP2004137548A, English translation). 

Regarding claim 5, modified GM teaches the electrode portion device of claim 4.  GM further teaches a tubular bottom portion (an inert insulating member 42 in Fig.1A) made from polytetrafluoroethylene (PTFE) sealant tape and provided on the bottom surface of the container body (chamber 12) to be placed on the surface treatment film 52, as shown in Figs. 1A and 2A (Col. 7, Lines 63-64).
Modified GM teaches that the tubular bottom portion is made from polytetrafluoroethylene (PTFE) sealant tape, and does not teach wherein the tubular bottom portion is made from a silicone resin. 
Fujita teaches a corrosion resistant member suitable for an application in a corrosive atmosphere such as in an apparatus treating an aqueous solution containing an organic acid, and to provide a method for preventing corrosion of the apparatus made from a stainless steel, which treats the aqueous solution containing the organic acid (abstract).  Fujita further teaches wherein the corrosion-resistant member is obtained by forming a film of a nickel-molybdenum-chromium alloy and / or a nickel-molybdenum alloy on a surface of a stainless steel substrate by a high-speed flame spraying method and sealing the film [para. 0009].  The film is sealed with a sealing agent, which has corrosion resistance. As the inorganic sealing agent, for example, a silicone resin or the like can be used [para. 0016 ]. The corrosion-resistant member obtained as described above can be suitably used for an apparatus that handles an organic acid-containing aqueous solution, and can maintain excellent corrosion resistance even when used for a long period of time [para. 0017].
Modified GM and Fujita are considered analogous art to the claimed invention because they are in the same field of corrosion of metal material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bottom portion made from polytetrafluoroethylene (PTFE) sealant tape in modified GM with the bottom portion made from silicone resin, as taught Fujita, since silicone resin has corrosion resistance, and the device sealed by silicone resin can maintain excellent corrosion resistance even when used for a long period of time ([para. 0017] in Fujita) and the simple substitution of one known element for another (i.e., one sealing material for another) is likely to be obvious when predictable results are achieved (i.e., sealing the device while providing corrosion resistance) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Regarding claim 6, GM teaches a corrosion resistance test apparatus (a sensor 10 connecting to an instrument 45 as shown in Fig.2 (Col. 8, Lines 46-67)) for a coated metal material (metal substrate 46 having a corroded site 54 in Fig.2A) that includes a metal base (metal base 50 in Fig.2A)  and a surface treatment film (protective film 52 in Fig.2A)  provided on the metal base (see Fig.2A). The corrosion resistance test apparatus comprising:
one or two electrode portion devices of claim 5 (modified GM teaches one electrode portion device of claim 5, as outlined in the rejection of claim 5 above);
an external circuit configured to electrically connect between the electrode and the metal base, or between the two electrodes (GM teaches an external circuit (the instrument 45 consisting of a potentiostat interfaced with an impedance/gain phase analyzer (Col. 8, Lines 46-67)) which electrically connects between the electrode and the metal base by the conductive wires 47 and 49, as shown in Fig.2 (Col. 8, Lines 55-58)); and
a current supplier provided on the external circuit and configured to supply a current between the electrode and the metal base, or between one of the two electrodes and the other, as an anode and a cathode, respectively to bring corrosion of the coated metal material to progress (GM teaches a current supplier (part of the instrument 45 which generates an AC signal (either current or voltage) (Col. 8, Lines 46-55)) provided on the external circuit and configured to supply a current between the electrode and the metal base, as an anode and a cathode (Col. 8, Lines 46-55; A small AC current perturbation (dI) may be applied across the substrate and the resulting perturbation in the voltage (dV) is measured to obtain the impedance of the substrate (Col. 6, Lines 38-52 in GM)) to bring corrosion of the coated metal material to progress (the corrosion process is monitored based on the change of the impedance signal (Col. 6, Lines 53-57) and Figs. 5-6)). 
Note: For the purpose of examination, Examiner interprets “the two electrodes” as the two electrodes 12 as shown in Fig.14, which belongs to the unelected species B. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin, Mochizuki, Guo, Homma, and Fujita, as applied to claim 6 above, and further in view of Asada et al. (JP 2019032172A, English translation). 
 
Regarding claim 7, modified GM teaches the corrosion resistance test apparatus of claim 6, wherein
the coated metal material has a damaged portion reaching the metal base through the surface treatment film (GM teaches the coated metal material has a damaged portion (a corroded site 54 as shown in Fig.2A) reaching the metal base 50 through the surface treatment film 52, as shown in Fig.2A), and
the container body is disposed so as for the water-containing material to be in contact with the damaged portion (see Fig.2A in GM; GM further teaches wherein by providing water onto the surface of the substrate 46, during EIS measurement, an ionically conductivity pathway is established between the solid electrolyte 16 and the highly conductive portion of the metal or metallic alloy substrate which underlies the film 52 or other corroded regions (Col.9, Lines 35-42)),
progress of corrosion of the coated metal material is indicated by expansion of the surface treatment film generated around the damaged portion (GM teaches wherein progress of corrosion of the coated metal material is indicated by expansion of the surface treatment film generated around the damaged portion (size/area of the damaged portion), which is correlated with the measured impedance as shown in Figs. 4 and 7. GM further teaches variation of the measured impedance amplitude over a period of time, as shown in Figs. 5-6 in Example 2 (Col.10, lines 41-67). Based on the measured impedance and the correlation between the impedance and the size of the damaged portion, a size of the damaged portion over a period of time can be determined),  and
the corrosion resistance test apparatus further comprises:
a first measurement device configured to measure a size of the damaged portion (GM teaches a first measurement device, an optical microscope (Col. 9, Lines 56-57), to measure the flaw area);
a second measurement device configured to measure a size of the expansion of the surface treatment film (GM teaches a second measurement device, a Solartron 1260 Impedance/Gain Phase analyzer interfaced with an EG&G PAR Potentiostat/Galvanostat Model 1273, to measure the impedance amplitude of the substrate as shown in Fig.3 (Col. 9, Line 45 to Col. 10, Line 40), and a correlation between the obtained impedance and the size of the damaged portion is shown in Figs. 4 and 7. The correlation is determined on an exploratory basis in advance with known sizes of the damaged portions, as shown in Fig.3, and a size of the damaged portion can be calculated based on the measured impedance and the correlation. GM further teaches variation of the measured impedance amplitude over a period of time, as shown in Figs. 5-6 in Example 2 (Col.10, lines 41-67). Based on the measured impedance and the correlation between the impedance and the size of the damaged portion, a size of the expansion of the damaged portion over a period of time can be determined);

A progress degree of corrosion of the coated metal material can be calculated based on an initial size of the damaged portion and a size of the expansion of the surface treatment film at an instant time (i.e., the size of the damaged portion over a period of time). The initial size of the damaged portion can be measured by the first measurement device (i.e., optical microscope), while the size of the expansion of the surface treatment film can be measure by the second measurement device. 
However, GM does not explicitly teach a calculator configured to calculate a progress degree of the corrosion of the coated metal material based on the size of the damaged portion measured by the first measurement device and the size of the expansion of the surface treatment film measured by the second measurement device; and a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator based on the size of the damaged portion and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.
Asada teaches device and method for testing corrosion resistance of coated metal material 1 formed of a surface-processed film 4 and a metal base material 2 coating the surface processing film (abstract). The corrosion resistance test method including a step of operating an energizing unit to cause a current to flow from the electrode to the metal base material via the water-containing electrolyte material and the surface treatment film ([para. 0013], claims 1-2, and 6). The progress of corrosion at the cathode site appears as the progress of swelling of the electrodeposition coating film 4, that is, the expansion of the coating film swelling range. Therefore, the corrosion resistance of the test material can be evaluated by observing the extent of the spread of the coating film swelling at the time when a predetermined time has elapsed from the start of the energization [para. 0061]. Paragraph [0062] describes measurement of a “peeling diameter” as a size of the expansion of the surface treatment film. The energization to the metal base material is not limited to the constant current control method, and may be a constant voltage control method [paras. 0081]. Fig.12 shows changes over time in the integrated current amount when a constant voltage 10 V is applied [para. 0100]. The determination coefficient R2 between the integrated current amount and the corrosion growth rate is approximately 1, and it is found that there is a strong correlation between the two. The corrosion resistance can be evaluated by measuring the integrated current amount at the time of applying the constant voltage to the coated metal material [paras. 0102-0104]. Thus, Asada teaches a corrosion resistance test apparatus and a method for determining a progress degree of corrosion of a coated metal material by providing a current to flow from the electrode to the metal base material via the water-containing electrolyte material and the surface treatment film under either a constant current control method or a constant voltage control method, and calculate a progress degree of corrosion of the coated metal material (the amount of expansion of the coating swell diameter per unit time [para. 0064]), based on the size of the damaged portion (initial size prior to energization to the metal base material) and the size of the expansion of the surface treatment film at the time when a predetermined time has elapsed from the start of the energization [para. 0061].
Modified GM and Asada are considered analogous art to the claimed invention because they are in the same field of device and method for testing corrosion resistance of coated metal material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion resistance test apparatus in modified GM by providing a calculator configured to calculate a progress degree of the corrosion of the coated metal material based on the size of the damaged portion measured by the first measurement device (i.e., initial size prior to energization to the metal base material) and the size of the expansion of the surface treatment film measured by the second measurement device(i.e., the size of the expansion of the surface treatment film at the time when a predetermined time has elapsed from the start of the energization), as taught by Asada. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Modified GM still does not teach a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator based on the size of the damaged portion and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.
GM teaches a correlation between the current value (or impedance at a constant voltage) and the size of the damaged portion, and the correlation is determined on an exploratory basis in advance, as shown in Figs. 3-4 and 7. Asada teaches a strong correlation between the integrated current amount and the corrosion growth rate, and the corrosion resistance can be evaluated by measuring the integrated current amount at the time of applying the constant voltage to the coated metal material [paras. 0102-0104].
According to the above teachings from both GM and Asada, since both the size of the damaged portion and the progress degree of the corrosion of the coated metal material have strong correlations with the common parameter, current, there is a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion resistance test apparatus in modified GM to provide a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance which is typically under a well-controlled experimental condition. Just like the correlation between the current value (or impedance) and the size of the damaged portion, taught by GM, and the correlation between the integrated current amount and the corrosion growth rate, as taught by Asada, one of ordinary skill in the art would recognize that the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material would be useful to determine the progress degree of the corrosion of the coated metal material based on the known size of the damaged portion.
Regarding to the limitation of a corrector,  since modified GM teaches the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance, as outlined in this instant claim above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the progress degree of the corrosion of the coated metal material based on the size of the damaged portion and the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material;  and compare value of the progress degree of the corrosion calculated by the calculator with that obtained from the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, yielding an error of the progress degree, which would be further used to correct the progress degree of the corrosion of the coated metal material calculated by the calculator. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the above corrector would provide more accurate calculation of the progress degree of corrosion of the coated metal material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion resistance test apparatus in modified GM to provide a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator based on the size of the damaged portion and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin and Mochizuki, as applied to claims 1 and 2 above, and further in view of Homma et al. (US4962360A). 

Regarding claims 13 and 16, modified GM teaches the electrode portion device of claims 1 and 2.  Modified GM does not teach wherein the metal base is made from a steel material, and the electrode portion device further includes a ring-shaped magnet provided near a bottom surface of the container body, 
Homma teaches a sensor for electrochemical measurement and method for diagnosing corrosion protective properties of metal surface coating by using the sensor (title). Homma further teaches wherein the sensor is used to measure the degree of degradation of a coating film on metal or the corrosion protective properties of a rust film created on the surface of steel (abstract). Figs.1A and 1B show the sensor 15 comprising a cylindrical case 20 and a sensor structure is mounted in the case 20. Magnet pieces 6 are embedded in the circumferential open end portion of the case 20 to form a “ring-shaped magnet” so that when the sensor 15 is in use, the open end portion of the sensor may be fixed to a surface being measured of. For example, a steel material under the influence of magnetic force of the magnet pieces (Col. 5, Lines 24-35). 
Modified GM and Homma are considered analogous art to the claimed invention because they are in the same field of corrosion test device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal base in modified GM to provide a metal base made from a steel material, and also modify the electrode portion device in modified GM to provide a ring-shaped magnet disposed near a bottom surface of the container body for fixing the coated metal material comprising a metal base made of steel under the influence of magnetic force of the magnet, as taught by Homma. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin and Mochizuki, as applied to claims 1 and 2 above, and further in view of Fujita et al. (JP2004137548A, English translation). 

Regarding claims 14 and 17, modified GM teaches the electrode portion device of claims 1 and 2.  GM further teaches a tubular bottom portion (an inert insulating member 42 in Fig.1A) made from polytetrafluoroethylene (PTFE) sealant tape and provided on the bottom surface of the container body (chamber 12) to be placed on the surface treatment film 52, as shown in Figs. 1A and 2A (Col. 7, Lines 63-64).
Modified GM teaches that the tubular bottom portion is made from polytetrafluoroethylene (PTFE) sealant tape, and does not teach wherein the tubular bottom portion is made from a silicone resin. 
Fujita teaches a corrosion resistant member suitable for an application in a corrosive atmosphere such as in an apparatus treating an aqueous solution containing an organic acid, and to provide a method for preventing corrosion of the apparatus made from a stainless steel, which treats the aqueous solution containing the organic acid (abstract).  Fujita further teaches wherein the corrosion-resistant member is obtained by forming a film of a nickel-molybdenum-chromium alloy and / or a nickel-molybdenum alloy on a surface of a stainless steel substrate by a high-speed flame spraying method and sealing the film [para. 0009].  The film is sealed with a sealing agent, which has corrosion resistance. As the inorganic sealing agent, for example, a silicone resin or the like can be used [para. 0016 ]. The corrosion-resistant member obtained as described above can be suitably used for an apparatus that handles an organic acid-containing aqueous solution, and can maintain excellent corrosion resistance even when used for a long period of time [para. 0017].
Modified GM and Fujita are considered analogous art to the claimed invention because they are in the same field of corrosion of metal material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bottom portion made from polytetrafluoroethylene (PTFE) sealant tape in modified GM with the bottom portion made from silicone resin, as taught Fujita, since silicone resin has corrosion resistance, and the device sealed by silicone resin can maintain excellent corrosion resistance even when used for a long period of time ([para. 0017] in Fujita) and the simple substitution of one known element for another (i.e., one sealing material for another) is likely to be obvious when predictable results are achieved (i.e., sealing the device while providing corrosion resistance) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin and Mochizuki, as applied to claim 15 above, and further in view of Asada et al. (JP 2019032172A, English translation). 
 
Regarding claim 19, modified GM teaches the corrosion resistance test apparatus of claim 15, wherein
the coated metal material has a damaged portion reaching the metal base through the surface treatment film (GM teaches the coated metal material has a damaged portion (a corroded site 54 as shown in Fig.2A) reaching the metal base 50 through the surface treatment film 52, as shown in Fig.2A), and
the container body is disposed so as for the water-containing material to be in contact with the damaged portion (see Fig.2A in GM; GM further teaches wherein by providing water onto the surface of the substrate 46, during EIS measurement, an ionically conductivity pathway is established between the solid electrolyte 16 and the highly conductive portion of the metal or metallic alloy substrate which underlies the film 52 or other corroded regions (Col.9, Lines 35-42)),
progress of corrosion of the coated metal material is indicated by expansion of the surface treatment film generated around the damaged portion (GM teaches wherein progress of corrosion of the coated metal material is indicated by expansion of the surface treatment film generated around the damaged portion (size/area of the damaged portion), which is correlated with the measured impedance as shown in Figs. 4 and 7. GM further teaches variation of the measured impedance amplitude over a period of time, as shown in Figs. 5-6 in Example 2 (Col.10, lines 41-67). Based on the measured impedance and the correlation between the impedance and the size of the damaged portion, a size of the damaged portion over a period of time can be determined),  and
the corrosion resistance test apparatus further comprises:
a first measurement device configured to measure a size of the damaged portion (GM teaches a first measurement device, an optical microscope (Col. 9, Lines 56-57), to measure the flaw area);
a second measurement device configured to measure a size of the expansion of the surface treatment film (GM teaches a second measurement device, a Solartron 1260 Impedance/Gain Phase analyzer interfaced with an EG&G PAR Potentiostat/Galvanostat Model 1273, to measure the impedance amplitude of the substrate as shown in Fig.3 (Col. 9, Line 45 to Col. 10, Line 40), and a correlation between the obtained impedance and the size of the damaged portion is shown in Figs. 4 and 7. The correlation is determined on an exploratory basis in advance with known sizes of the damaged portions, as shown in Fig.3, and a size of the damaged portion can be calculated based on the measured impedance and the correlation. GM further teaches variation of the measured impedance amplitude over a period of time, as shown in Figs. 5-6 in Example 2 (Col.10, lines 41-67). Based on the measured impedance and the correlation between the impedance and the size of the damaged portion, a size of the expansion of the damaged portion over a period of time can be determined);

A progress degree of corrosion of the coated metal material can be calculated based on an initial size of the damaged portion and a size of the expansion of the surface treatment film at an instant time (i.e., the size of the damaged portion over a period of time). The initial size of the damaged portion can be measured by the first measurement device (i.e., optical microscope), while the size of the expansion of the surface treatment film can be measure by the second measurement device. 
However, GM does not explicitly teach a calculator configured to calculate a progress degree of the corrosion of the coated metal material based on the size of the damaged portion measured by the first measurement device and the size of the expansion of the surface treatment film measured by the second measurement device; and a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator based on the size of the damaged portion and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.
Asada teaches device and method for testing corrosion resistance of coated metal material 1 formed of a surface-processed film 4 and a metal base material 2 coating the surface processing film (abstract). The corrosion resistance test method including a step of operating an energizing unit to cause a current to flow from the electrode to the metal base material via the water-containing electrolyte material and the surface treatment film ([para. 0013], claims 1-2, and 6). The progress of corrosion at the cathode site appears as the progress of swelling of the electrodeposition coating film 4, that is, the expansion of the coating film swelling range. Therefore, the corrosion resistance of the test material can be evaluated by observing the extent of the spread of the coating film swelling at the time when a predetermined time has elapsed from the start of the energization [para. 0061]. Paragraph [0062] describes measurement of a “peeling diameter” as a size of the expansion of the surface treatment film. The energization to the metal base material is not limited to the constant current control method, and may be a constant voltage control method [paras. 0081]. Fig.12 shows changes over time in the integrated current amount when a constant voltage 10 V is applied [para. 0100]. The determination coefficient R2 between the integrated current amount and the corrosion growth rate is approximately 1, and it is found that there is a strong correlation between the two. The corrosion resistance can be evaluated by measuring the integrated current amount at the time of applying the constant voltage to the coated metal material [paras. 0102-0104]. Thus, Asada teaches a corrosion resistance test apparatus and a method for determining a progress degree of corrosion of a coated metal material by providing a current to flow from the electrode to the metal base material via the water-containing electrolyte material and the surface treatment film under either a constant current control method or a constant voltage control method, and calculate a progress degree of corrosion of the coated metal material (the amount of expansion of the coating swell diameter per unit time [para. 0064]), based on the size of the damaged portion (initial size prior to energization to the metal base material) and the size of the expansion of the surface treatment film at the time when a predetermined time has elapsed from the start of the energization [para. 0061].
Modified GM and Asada are considered analogous art to the claimed invention because they are in the same field of device and method for testing corrosion resistance of coated metal material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion resistance test apparatus in modified GM by providing a calculator configured to calculate a progress degree of the corrosion of the coated metal material based on the size of the damaged portion measured by the first measurement device (i.e., initial size prior to energization to the metal base material) and the size of the expansion of the surface treatment film measured by the second measurement device(i.e., the size of the expansion of the surface treatment film at the time when a predetermined time has elapsed from the start of the energization), as taught by Asada. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Modified GM still does not teach a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator based on the size of the damaged portion and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.
GM teaches a correlation between the current value (or impedance at a constant voltage) and the size of the damaged portion, and the correlation is determined on an exploratory basis in advance, as shown in Figs. 3-4 and 7. Asada teaches a strong correlation between the integrated current amount and the corrosion growth rate, and the corrosion resistance can be evaluated by measuring the integrated current amount at the time of applying the constant voltage to the coated metal material [paras. 0102-0104].
According to the above teachings from both GM and Asada, since both the size of the damaged portion and the progress degree of the corrosion of the coated metal material have strong correlations with the common parameter, current, there is a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion resistance test apparatus in modified GM to provide a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance which is typically under a well-controlled experimental condition. Just like the correlation between the current value (or impedance) and the size of the damaged portion, taught by GM, and the correlation between the integrated current amount and the corrosion growth rate, as taught by Asada, one of ordinary skill in the art would recognize that the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material would be useful to determine the progress degree of the corrosion of the coated metal material based on the known size of the damaged portion.
Regarding to the limitation of a corrector,  since modified GM teaches the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance, as outlined in this instant claim above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the progress degree of the corrosion of the coated metal material based on the size of the damaged portion and the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material;  and compare value of the progress degree of the corrosion calculated by the calculator with that obtained from the correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, yielding an error of the progress degree, which would be further used to correct the progress degree of the corrosion of the coated metal material calculated by the calculator. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the above corrector would provide more accurate calculation of the progress degree of corrosion of the coated metal material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion resistance test apparatus in modified GM to provide a corrector configured to correct the progress degree of the corrosion of the coated metal material calculated by the calculator based on the size of the damaged portion and a correlation between the size of the damaged portion and the progress degree of the corrosion of the coated metal material, the correlation being determined on an exploratory basis in advance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin and Mochizuki, as applied to claim 1 above, and further in view of Onodera et al. (US20060040177A1). 
Regarding claim 20, modified GM teaches the electrode portion device of claim 1. Modified GM does not teach wherein the lid is made from at least one resin material selected from the group consisting of an acrylic resin, an epoxy resin, and an aromatic polyether ether ketone (PEEK).
Onodera teaches an electrochemical cell in which a container is bonded to a cap (abstract). Materials for cap include ceramic, glass, thermosetting resin such as epoxy resin, thermoplastic resin such as PPS, PEEK and LCP [para. 0049].
Modified GM and Onodera are considered analogous art to the claimed invention because they are in the same field of an electrochemical cell comprising a container containing electrode(s), electrolyte and a cap for sealing the container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lid in modified GM with a lid made from an epoxy resin or PEEK because Onodera teaches that epoxy resin and PEEK are materials known to be used for caps that seal electrochemical cells [para. 0049] and the simple substitution of one known element for another (i.e., one cap material for another) is likely to be obvious when predictable results are achieved (i.e., sealing the electrochemical cell) [MPEP § 2143(B)]. Furthermore, the selection of a known material for the lid, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Tejfalussy et al. (US 4155814A) teaches  a method for galvanostatic and potentiostatic electrochemical measurement of the rate of corrosion of an object. Asada et al. ( JP 2019032173A) teaches water-containing material for corrosion resistance test of coated metal material and corrosion resistance test method for coated metal material, wherein an electrode is disposed on a surface treatment film  side of a coated metal material formed by covering a metal base with the surface treatment film. An electric current is made to flow through the surface treatment film on the metal base, a water-containing material containing water and clay mineral and having a mud state is interposed between an electrode and the metal base. Iannuzzi et al. (US 20190064052A1) teaches a corrosion resistance tester (Fig.5) for a coated metal material including a surface treatment film on a metal substrate. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./Examiner, Art Unit 1795                       


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795